                        Case: 1:19-cr-00277 Document #: 73 Filed: 10/06/20 Page 1 of 2 PageID #:409



                                                           UNITED STATES DISTRICT COURT
                                                           NORTHERN DISTRICT OF ILLINOIS
                                                                 EASTERN DIVISION

                              UNITED STATES OF AMERICA,                           )
                                                                                  )
                              Plaintiff,                                          )
                                                                                  )
                              vs.                                                 )       No. 19CR277
                                                                                  )
                              CONCEPCION MALINEK,                                 )       Honorable Edmund E. Chang.
                                                                                  )
                              Defendant.                                          )

                                                     DEFENDANT’S UNOPPOSED MOTION
                                                    TO RESCHEDULE SENTENCING HEARING

                                           NOW COMES the defendant, CONCEPCION MALINEK, by and through her

                              attorney, ROBERT L. RASCIA, and respectfully moves this Honorable Court to enter an

                              order rescheduling the sentencing hearing in this matter.

                                    In support thereof the defendant, through counsel, states as follows:

                                           1.      The defendant entered a plea of guilty to Count Ten of the superseding

                                    indictment in this matter on July 28, 2020, at which time a sentencing date of October 26,

                                    2020 was scheduled .

                                           2.      The defendant entered a guilty plea through a plea declaration.

                                           3.      The defendant and counsel participated in a telephonic presentence

                                    investigation interview on August 24, 2020. The defendant’s interview was conducted

                                    telephonically as she is in custody at the Livingston County Jail, and in-person visits are

                                    not currently allowed there.
     LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD             4.      Counsel has attempted to review the presentence investigation report by
  650 NORTH DEARBORN
        SUITE 700
    CHICAGO, IL 60654               telephone with the defendant, but the review has not been successfully completed.
      (312) 994-9100

  rrascia@rasciadefense.com         Counsel has arranged video visits with the defendant which must be scheduled over
liamkelly@rasciadefense.com
                        Case: 1:19-cr-00277 Document #: 73 Filed: 10/06/20 Page 2 of 2 PageID #:410



                                 multiple days, with a maximum of 2 hours per day. The defendant has requested in-person

                                 visits with counsel which will be accommodated as soon as allowed by Livingston

                                 County. Counsel has been advised that the decision to allow in-person attorney visits will

                                 be reviewed on a weekly basis, with no firm date currently set.

                                        5.      Counsel is requesting that the sentencing be scheduled for a date after

                                 November 18, 2020, in order to allow an opportunity to complete sentencing preparation

                                 through telephone and video visits, and via in-person visits once they are allowed again

                                 by Livingston County.

                                        6.      Counsel has discussed this request with AUSA Christopher Parente, he

                                 does not oppose this motion.

                                        WHEREFORE the defendant respectfully requests this Honorable Court to

                                 reschedule the sentencing hearing in this matter to a date after November 18, 2020.

                                                                Respectfully Submitted,




                                                                ROBERT L. RASCIA,
                                                                Attorney for the Defendant




     LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD
  650 NORTH DEARBORN
        SUITE 700
    CHICAGO, IL 60654
      (312) 994-9100

  rrascia@rasciadefense.com
liamkelly@rasciadefense.com
